Citation Nr: 0700844	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus (flat 
feet).


REPRESENTATION

Appellant represented by:	Massachusetts Veterans' 
Services Organization


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston Massachusetts, which denied a claim for 
entitlement to service connection for flat feet based on the 
fact that the evidence submitted since the April 1978 rating 
decision was not new and material. 

In February 2005, the veteran attended a hearing before the 
undersigned.  A transcript of the hearing is of record.

The issue of entitlement to service connection for flat feet 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1978 decision, the RO denied service 
connection for flat feet; this decision is final.

2.  Evidence submitted since the April 1978 decision, 
including a letter from a private treating podiatrist, 
relates to previously unestablished elements necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the April 1978 rating decision 
denying service connection for flat feet is new and material, 
and the veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§  3.105(a), 3.156(a); 3.306(a), 
20.302(a) (2001 & 2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  Because the claim is being reopened and 
service connection is being granted, no further assistance is 
needed to substantiate the appeal.  

Factual Background

In an unappealed April 1978 decision, the RO denied service 
connection for flat feet on the basis that flat feet pre-
existed, and were not permanently aggravated in, service.  
Because the veteran did not submit a notice of disagreement 
within one year, that decision is final.  Thus, new and 
material evidence is needed to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002). 

In April 2003, the veteran filed an application to reopen his 
claim for service connection for flat feet.

A final decision will be reopened if new and material 
evidence is submitted or obtained.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The evidence received since the April 1798 RO decision 
includes a December 2005 letter from a private treating 
podiatrist and the veteran's testimony at a hearing before 
the Board.

The newly received medical evidence documents a relation 
between the veteran's current disability and his active duty 
as the December 2005 letter from the veteran's private 
treating podiatrist states that there was a high probability 
that it is as least as likely as not that the veteran's flat 
feet are related to his military service.  This evidence goes 
to the previously unestablished element relating the 
veteran's current disability and whether it was aggravated or 
incurred during military service.

The Board therefore finds that the evidence received since 
the April 1978 RO decision is both new and material.  
Accordingly, the claim is reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for flat feet.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The claims file contains service medical records that report 
that the veteran had foot complaints throughout service.  The 
June 1968 separation examination reported that he had had 
severe bilateral pes planus since childhood.  A July 1968 
Medical Board Report concluded that the veteran had pes plan 
of unknown origin that existed prior to service but was not 
permanently aggravated by service.

The December 2005 letter from the veteran's private treating 
podiatrist documents a current disability and suggests that 
it might be related to service.  However, the podiatrist did 
not provide a rationale for the opinion.

The podiatrist reported treatment for the veteran.  Records 
of this treatment are not part of the claims folder.  VA has 
a duty to obtain records of relevant treatment reported by 
private medical professionals.  Massey v. Brown, 7 Vet App 
204 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
records of all treatment provided by Paul 
Angelini, D.P.M. to the veteran for pes 
planus.

2.  Schedule the veteran for a VA 
podiatry examination to determine the 
etiology of any current flat foot 
disability.  The examiner should review 
the claims file in conjunction with the 
examination and the examiner must 
indicate in the examination report or in 
an addendum, that this has been 
accomplished.  

The examiner should opine as to whether 
it is clear and unmistakable that flat 
feet pre-existed service and underwent no 
permanent increase in disability during 
service.  If it is not clear and 
unmistakable that pes planus pre-existed 
service and underwent no permanent 
increase in service; the examiner should 
provide an opinion as to whether is as 
likely as not (50 percent probability or 
more) that current flat foot disability 
is related to the flat feet identified in 
service.

The examiner should provide a rationale 
for opinions. 

2.  Then re-adjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


